MEMORANDUM **
Baltazar Carranza-Moreno appeals from his sentence imposed following his conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1826. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Carranza-Moreno contends that the district court erred by applying a 16-level sentencing enhancement under United States Sentencing Guidelines § 2L1.2(b)(l) for a prior drug trafficking conviction under California Health & Safety Code, § 11351.5. As Carranza-Moreno acknowledges in his reply brief, this contention is foreclosed. See United States v. Morales-Perez, 467 F.3d 1219, 1223 (9th Cir.2006) (holding that a conviction under California Health & Safety Code § 11351.5 categorically qualifies as a drug trafficking offense under the Guidelines).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.